Order entered December 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                              V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                          ORDER
        We DENY appellant’s December 10, 2013 motion to supplement the record. Pursuant to

this Court order dated December 2, 2013, appellant shall file his brief on or before JANUARY 31,

2014. We caution appellant that if he fails to file a brief on or before JANUARY 31, 2014, the

appeal will be dismissed for want of prosecution without further notice. See TEX. R. APP. P.

38.8(a)(1).

                                                     /s/   DAVID LEWIS
                                                           JUSTICE